Citation Nr: 0415558	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-24 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to August 
1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate the claim of service connection addressed in 
this decision.

2.  The evidence of record reflects that the veteran engaged 
in combat during his service in Vietnam.

3.  The medical evidence shows that the veteran has been 
diagnosed with PTSD which is medically attributed to 
stressors he experienced during his service in Vietnam.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. 
§§ 1110, 1154, 5102, 5103 and 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§  5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  The VCAA essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  
The amendments became effective on November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of entitlement 
to service connection for PTSD.  VA has complied with the 
notice and duty to assist provisions of the VCAA, and the 
veteran was advised by VA of the information required to 
substantiate his claim.  In this regard, the Board notes that 
collectively, the June 2001 VCAA notification letter and 
September 2003 statement of the case provided the veteran 
with information regarding the evidence needed to 
substantiate his claim-in particular, what was required to 
substantiate his claim for service connection for PTSD-and 
informed him of what VA had done and would do to obtain 
evidence for his claim.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

In the June 2001 VCAA letter and September 2003 statement of 
the case the veteran was given specific information with 
respect to the changes in the law pursuant to the VCAA, as 
well as to the new VA duties to assist under the VCAA.  The 
veteran was also given the opportunity to identify additional 
relevant evidence that might substantiate his claim.  The 
veteran provided information concerning his averred stressors 
in November 2000, and identified treating health care 
providers in June 2001.  In November 2003, he responded that 
he had no further evidence to submit.  

It does not appear that records of treatment accorded the 
veteran at the Veterans Center were ever requested.  
Furthermore, additional development suggested by the U.S. 
Armed Service Center for the Research of Unit Records was not 
performed.  Notwithstanding, the Board finds no prejudice in 
proceeding with the veteran's claim without these records 
because, as explained below, the Board finds that it may 
grant the veteran's claim without them.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Finally, unit histories and operating reports/lessons learned 
(OR/LL) for the veteran's unit of assignment in Vietnam have 
been obtained.  Likewise, VA and private medical records were 
obtained.  And the veteran was provided a VA examination for 
his claimed PTSD in May 2003.  The Board is not aware of the 
existence of other additional relevant evidence in connection 
with the claim on appeal.  

In light of the foregoing, the Board finds that the RO has 
notified the veteran of the evidence needed for service 
connection for PTSD.  The RO has also obtained and fully 
developed all relevant evidence necessary for an equitable 
disposition.

The Board notes that the VCAA notification letters sent to 
the veteran properly notified him of his statutory rights.  
See Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the letters specified a 60-day time 
period within which the veteran was required to respond.  See 
38 U.S.C.A. § 5103(b) (West 2002).  An amendment to the VCAA 
was recently enacted clarifying that the one-year period 
within which evidence may be submitted does not prohibit VA 
from making a decision on a claim before expiration of that 
time period.  Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. 
§  ____).

Also, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), the 
Court discussed the statutory requirement in 38 U.S.C.A. § 
5103(a) that VCAA notice be sent to a claimant before the 
initial adjudication of his claim.  Satisfying the strict 
letter holding in Pelegrini would require the Board to 
dismiss every case that did not absolutely meet these 
standards.  Such an action would render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, strictly following Pelegrini would require that 
the entire rating process be reinitiated from the very 
beginning.  That is, the claimant would be provided VCAA 
notice and an appropriate amount of time to respond before an 
initial rating action.  Following the rating decision, the 
claimant would have to file a new notice of disagreement, a 
new statement of the case would be required, and finally, the 
submission of a new substantive appeal by the claimant.  The 
prior actions of the veteran would be nullified by a strict 
reading of Pelegrini, and essentially place the appellant at 
the end of the line of cases waiting to be adjudicated.  

There is no statutory authority that renders the initial 
adjudication of the veteran's claim null and void because of 
lack of strict VCAA compliance.  Furthermore, the Board does 
not believe that voiding the rating decisions is in this 
veteran's best interests.  Simply put, in this case, the 
claimant has been provided every opportunity to submit 
evidence, and to attend a hearing at the RO before a hearing 
officer or before a Veterans Law Judge at the RO or in 
Washington, DC.  He was provided with notice of the 
appropriate laws and regulations.  He was provided notice of 
what evidence he needed to submit, and notice of what 
evidence VA would secure on his behalf.  He was given ample 
time to respond.  The veteran was not prejudiced because he 
does not, as the Court noted in Pelegrini, have to "overcome 
an adverse determination."  There is no final adverse 
determination of his claim.  The Board does a de novo review 
of the evidence and is not bound by the RO's prior 
conclusions in this matter.  

The Board also observes that, in Pelegrini, the Court held, 
in part, that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the aggregate VCAA notice letter and statement 
of the case that were provided to the appellant did notify 
the veteran of all but the "fourth element" per se.  
Nonetheless, the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By the VCAA letter and statement of 
the case and its accompanying notice letter, VA satisfied the 
fourth element of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.

Hence, notwithstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case regarding his claim for service 
connection for PTSD, "the record has been fully developed," 
and "it is difficult to discern what additional guidance VA 
could have provided to the veteran regarding what further 
evidence he should submit to substantiate his claim." Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Moreover, as stated above and explained below, the Board is 
granting the benefit sought on appeal with regard to the 
veteran's claim.  Therefore, for these reasons, the Board 
finds that the intent and purpose of the VCAA were satisfied 
by the notice given to the veteran.   

Service Connection

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Regulations also provide that service connection may 
be established where all the evidence of record, including 
that pertinent to service, demonstrates that the veteran's 
current disability was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires the following:  1) 
medical evidence of a diagnosis of PTSD in accordance with 
the criteria of Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV), which is presumed to 
include both adequacy of the PTSD symptomatology and 
sufficiency of a claimed inservice stressor; 2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and 3) medical evidence of a link, or 
nexus, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f), 4.125 (2002); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  For the 
purposes of establishing service connection, a stressor is a 
traumatic event 1) to which the veteran was exposed during 
active service and in which the veteran "experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others"; and 2) 
which produced in the veteran a response involving intense 
fear, helplessness, or horror.  Cohen, at 141 (citing DSM-
IV).

In the present case, the medical evidence of record presents 
two diagnoses of PTSD.  

The first, proffered by the veteran's counselor at the 
Veteran's Center, Tarol G. Perrine, M.S.W., is dated in 
October 2000 and shows that the veteran is diagnosed with 
PTSD related to combat trauma.  However, the counselor 
further diagnosed various medical conditions due to combat 
wounds, including traumatic arthritis.  The counselor does 
not indicate that she has reviewed the veteran's claims file.  
The Board notes that the question of whether the veteran was 
wounded in combat is unresolved.  Service connection was 
granted immediately following the veteran's discharge from 
active service for a scar, which was found to be the residual 
of cellulitis and abscess of the right foot.  Service medical 
records show that the veteran contused his right leg and 
strained his right knee in a fall near Phu Bai.  The 
circumstances of this injury cannot be determined from the 
record.  The records also show that the veteran was treated 
for cellulitis on the left foot and ulcers on the right foot 
so severe that he was unable to wear his boots for several 
days in February and early March 1969.  VA treatment records 
show that the veteran reports injury of his right foot due to 
shrapnel.  Results of X-rays taken in December 1998 reflect 
findings of hallus valgus and plantar calcaneal spur, with 
presumptive evidence of an old tiny chip or avulsion fracture 
at the level of the MP joint of the great toe.  The presence 
of shrapnel could not be confirmed.

The second diagnosis of PTSD is documented in a VA 
examination report dated in May 2003.  In this report, the 
examiner notes specifically that the veteran's record has 
been reviewed, and gives a medical opinion that the veteran's 
PTSD is the result of stressful events the veteran 
experienced during active duty in Vietnam.

Thus, notwithstanding the uncertainty of the medical history 
on which the Veteran's Center counselor's opinion was based, 
the medical evidence contains a separate, independent 
probative opinion-the May 2003 VA examination report-
documenting a diagnosis of PTSD medically related to 
stressful experiences the veteran endured while on active 
duty in Vietnam.

The Board therefore finds that the medical evidence 
establishes that the veteran manifests PTSD that is the 
result of stressful events he experienced during his active 
duty in Vietnam.

The Board now turns to the question of verification of the 
veteran's averred stressors.

The veteran avers that he suffers from PTSD as a result of 
stressors he experienced while on active duty in Vietnam.  
Service personnel records document that he served in Vietnam 
from August 1968 to August 1969 with B Company, 1st Battalion 
506th Infantry of the 101st Airborne.  His military 
occupational specialty was 11B10, light weapons infantryman, 
or rifleman.

However, the Board notes that the record does not reflect 
that the veteran was awarded the Combat Infantryman Badge, 
Purple Heart, or other decorations that would allow his 
participation in combat to be presumed.  A set of general 
orders, No. 7415, dated in June 1969, show that he was 
awarded the Air Medal.  The citation is not of record.  Award 
of this medal, in and of itself, is not dispositive of combat 
service.  

Therefore, the Board must analyze the evidence of record to 
determine whether or not the veteran served in combat.  See 
38 U.S.C.A. § 1154 (West 2003).  See also Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Collette v. Brown, 82 F.3d 
389 (1996).

Of record is the unit history for the 1st Battalion 
(Airmobile), 506th Infantry, which documents the mission and 
locations of the unit in 1969.  During 1969, the mission of 
the 1st Battalion (Airmobile) 506th Infantry was to conduct 
combined combat assaults and reconnaissance in force 
operations to destroy enemy forces, base camps, and caches" 
in the Nam Hoa province, the general vicinity of Todd Forest, 
in the A Shau Valley-including the taking of "Hamburger 
Hill"-and the area east of Dong Ap Bia Mountain.  The 
report documents that the enemy these soldiers faced was 
considered to be fully combat effective, capable of launching 
ground and mortar attacks, well armed, and determined.  The 
narrative shows that the 1st Battalion (Airmobile) 506th 
Infantry encountered enemy in numbers ranging from unknown, 
scattered, and sporadic to entrenched, well-equipped Corps 
sized combat units estimated at 1800 men, each, in strength.  
The unit conducted numerous combat assaults to locate and 
destroy the enemy, bunker complexes, fire bases, and spider 
holes and to destroy their caches of supplies, weapons, and 
ammunition.  To illuminate the conditions under which B 
Company, the unit to which the veteran was assigned, 
conducted operations, the Board examines the following 
excerpts:



Apache Snow
(9 May to 6 June 69)

Apache Snow was conducted as follows:  
Company B made a combat assault into LZ 
Red, one and one-half miles east of the 
Laotian boarder and one mile north of the 
Rao Lao River.  After LZ Red had been 
secured, Companies A and C were airlifted 
into the area.  The three companies moved 
out toward the north in the order of B, 
C, and A Companies.

On the day of insertion, Company B killed 
an NVA officer.  A search of his body 
revealed ID photos and documents which 
were suspected and later confirmed to be 
plans for attacks on U.S. military 
positions.

On 11 May, Companies B, A, and C moved 
north along designated routes.  Company B 
came under small arms fire which wounded 
one man, and later in the day the company 
discovered a cache of rice and TNT.

During the same day (16 May), Company B, 
while operating in an area approximately 
one mile northwest of Company A, came in 
contact with an undetermined number of 
NVA who employed small arms and RPG fire.  
One U.S. soldier was killed and eight 
were wounded in the exchange.

The following day ... Company B moved to 
the northwest in the vicinity of Hill 900 
and discovered a number of well-
constructed foxholes containing NVA 
fighting equipment.  Company B later 
received fire from an unknown size enemy 
force.  Artillery and ARA were called in 
upon the suspected location and it was 
discovered that one man was killed and 
two were wounded by the enemy fire.

Throughout the day (18 May) as Company A 
maneuvered north towards Hill 937, 
Company B was operating one-half mile to 
the west, also beating its way to that 
hill through thick underbrush and 
suppressive enemy fire.  At noon, that 
company began to receive heavy mortar, 
RPG, and small arms fire.  ARA was called 
in quelling the attack, but no sooner did 
the troopers begin to move when they 
found themselves once more receiving 
heavy mortar fire.  As was the case with 
Company A, Company B encountered sporadic 
enemy fire on into the night and killed 
several enemy soldiers by small arms 
fire.  Several friendly casualties were 
sustained in the exchange.  A med-evac 
helicopter was called for the wounded, 
but due to the small size of the 
available landing zone, the battalion LOH 
flew in to evacuate the men.  The 
aircraft's pilot, however, was wounded by 
small arms fire as he flew in for the 
landing, and the disabled ship was 
secured by one platoon.

At noon [on 20 May], [the commanding 
officer of Company B] reported that a 
number of NVA were to his front firing 
RPG's and small arms.  The company 
maneuvered, flanked the enemy, engaged 
them with small arms, and called in 
artillery ... In midafternoon, Company B 
began receiving heavy enemy mortar and 
small arms fire from a well-fortified 
bunker complex to its front.  In the 
exchange of fire that followed, the 
company killed five enemy soldiers while 
suffering one man killed and seven 
wounded.

Fighting on the days of 16 May through 20 
May was by far the heaviest in the bloody 
battle that raged for Hill 937 and the 
surrounding area.  

While the fighting near the Dong Ap Bia 
Mountain raged, Hill 937 came to be known 
infamously as Hamburger Hill ... The 1st 
Battalion (Airmobile) 506th Infantry lost 
22 men killed and 136 wounded.


Operation Montgomery Rendezvous
(10 Jun to 14 Aug 69)

The firebase was secured by Company B of 
this battalion and Company B of the 2d 
Battalion 327th Infantry.  A[i]ded 
immensely by a thick, lingering fog, the 
sappers had penetrated the perimeter 
before being spotted by Specialist [], 
the field first sergeant of Company B.  
SFC [] immediately alerted all sectors of 
the perimeter, and almost simultaneously 
a heavy barrage of RPG, mortar, and small 
arms fire bombarded the firebase in 
support of the sappers.  Aerial rocket 
artillery, tube artillery, and "snoopy" 
gunships were called on location and a 
fierce three hour battle ensued.  Three 
enemy prisoners were taken and at dawn, 
33 enemy bodies were counted.  Friendly 
losses were costly; in the defense of 
Berchtesgaden, 11 men were killed and 47 
were wounded; however, from these, only 
four men in the battalion were wounded.

The remainder of the unit history describes similar 
operations, each detailing numerous encounters with the 
enemy.  The OR/LL report reflects 54 killed in action and 397 
wounded in action, with 331 evacuated, for period ending 31 
January 1969.

The Board finds that the unit history for the 1st Battalion 
(Airmobile), 506th Infantry clearly establishes that it 
participated in combat against the enemy within the meaning 
of 38 U.S.C.A. § 1154.  Service personnel records reflect 
that the veteran was assigned to B Company, 1st Battalion, 
506th Infantry from August 1968 to August 1969 as a rifleman, 
an MOS associated with combat duties.  Service medical 
records corroborate his presence in the field with this unit, 
reflecting treatment at the 1/506th Battalion Aid Station 
throughout the year, and transfer from and to "B 1/506 101 
Abn Div" in October 1968 after 3 days of treatment for 
contusion to his right leg and right knee strain.

After consideration of this evidence, the Board finds that 
the veteran served in combat.  See 38 U.S.C.A. § 1154; see 
also Pentecost, supra; Suozzi v. Brown, 10 Vet. App. 307, 
308-11 (1997); Collette, supra.  In arriving at this 
conclusion, the Board further observes that the Air Medal 
awarded the veteran in GO 7415 is for "meritorious 
achievement while participating in aerial flight."  As a 
member of an airmobile subordinate unit of the 101st 
Airborne, a soldier with the veteran's MOS most probably 
accrued the hours required to warrant such an award on board 
air cavalry helicopters being inserted into and extracted 
from tactical landing zones-most "hot."  Inasmuch as the 
Air Medal is not reflected in the veteran's service personnel 
records, the Board finds the lack of record of award of the 
Combat Infantryman Badge to be equally non-dispositive.

The stressors identified by the veteran in his claim and 
stressor statement, received, respectively, in October and 
November 2000, and as reported to his Veterans Center and VA 
counselors, and to the VA examiner in May 2003 are related to 
combat, including participating in firefights, witnessing 
people being killed, dying, and wounded.

As the veteran's service in combat is established, and as his 
in-service stressors are combat-related, the veteran's lay 
testimony, by itself, is sufficient to establish the 
occurrence of the stressful events.  38 U.S.C.A. § 1154 (West 
2002); see also Cohen, at 146.

In summary, the record presents a valid diagnosis of PTSD 
related to stressful experiences the veteran reported he 
underwent as a combat soldier in Vietnam.  The evidence of 
record demonstrates that the veteran, as a rifleman assigned 
to B Company, 1st Battalion (Airmobile), 506th Infantry, 101st 
Airborne, participated in combat.

Accordingly, after careful review of all the evidence of 
record, the Board finds that the veteran manifests PTSD that 
is the result of stressors he experienced while exposed to 
combat as a result of his active duty in Vietnam.  The Board 
therefore concludes that service connection for PTSD is 
appropriate.


ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



